Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 01/06/2021 has been considered.
Claims 1, 11, and 20 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11-13, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0091458 to Deutsch, in view of U.S. Patent Application Publication No. 2007/0272734 to Lipton et al., and further in view of U.S. Patent Application Publication No. 2009/0039165 to Collins, Jr. et al.
With regard to claims 1, 11, and 20, Deutsch discloses a method for determining an employee's compliance to a policy, the method comprising: 
a plurality of cameras, wherein each camera captures video of a plurality of activity actions at one of the plurality of monitoring places; and a video processing system comprising a processor and memory, wherein software stored in the memory 
receiving video of a plurality of activity actions at a monitoring place operated by the employee (paragraph 9, The system may provide a recording system, such as a video camera or digital imaging system or other means, for recording any non-compliant person who comes into close proximity to or in contact or near contact with a patient, whether such non-compliance is a result of not following required hygienic procedures and/or not wearing an appropriate monitor); 
identifying at least one of the plurality of activity actions for which the employee is required to take an action to comply with a policy (paragraph 63);
identifying the activity actions for which the employee is required to take the action to comply with the policy (paragraphs 10, 55, and 63, The sequence of activation of the aforementioned detectors and sensors allows the CPU logic of the proximity controller 123 to ascertain the direction of movement of a health care worker and respond with the appropriate actions.  The configuration of proximity sensors facilitates determining hand washing rule compliance such that audible and/or visual responses related to the specific distance and direction of travel of the health care worker to and/or from the patient can be made); 
analyzing the identified activity actions to determine the employee's compliance to the policy (paragraph 59, The monitor 213 is queried by the proximity controller 123, which generates a signal 133 upon sequential actuation of the motion detector 406 and one of the proximity sensors.  An encoded signal 239 indicating compliance with hand 
outputting to a user interface a result of the determination of the employee's compliance to the policy (paragraph 59, An encoded signal 239 indicating compliance with hand washing protocol is returned by the monitor 213. The display 118 associated with the proximity controller 123 is caused to generate a message such as "Sanitized."). 
However, Deutsch does not disclose a plurality of point of sale (POS) terminals; a plurality of activity actions at a monitoring place include transactions at a point-of-sale (POS) terminal; upon receiving from a point-of-sale (POS) terminal a signal indicating that a transaction has begun at the POS terminal, receive video corresponding to the at least one POS terminal of the plurality of transactions at each POS terminal, receive transactional data from the at least one POS terminal, the transactional data corresponding to the plurality of transactions at the at least one POS terminal; obtaining a plurality of video segments corresponding to the plurality of transactions and embedding transactional data in corresponding video segments such that the transactional data is visually present in the video segment when the video is replayed; storing the video segments with embedded transactional data in a video storage system; identifying at least one of the plurality of transactions in the video of the plurality of transactions for which the employee is required to take an action to comply with a policy; identifying the activity actions includes at least one video segment of the plurality 
However, Lipton teaches a plurality of point of sale (POS) terminals; a plurality of activity actions at a monitoring place include transactions at a point-of-sale (POS) terminal; upon receiving from a point-of-sale (POS) terminal a signal indicating that a transaction has begun at the POS terminal, receive video corresponding to the at least one POS terminal of the plurality of transactions at each POS terminal, receive transactional data from the at least one POS terminal, the transactional data corresponding to the plurality of transactions at the at least one POS terminal; obtaining a plurality of video segments corresponding to the plurality of transactions and embedding transactional data in corresponding video segments (A POS data parsing engine to receive non video data regarding a POS transaction and generate POS primitives, a video content analysis engine to receive video data regarding a corresponding POS transaction and generate video primitives. With reference to FIG. 1, a point of sale (POS) transaction verification system 100 performs a POS transaction verification and analysis process. A POS data parsing engine 102 may receive, parse and convert non video POS data into POS primitives 104. The POS data may be received, for example, from a POS terminal (not shown). The POS primitives 104 may be data descriptions of the content of the POS data. The POS primitives 104 may be related to video primitives as described in U.S. Published Patent Application No. 2005/0146605, identified above. A video capture engine 110 may capture a video data corresponding to the at least one POS terminal of the plurality of transactions at each POS terminal”, paragraphs 20, 53, 56, and 57); storing the video segments with embedded transactional data in a video storage system (the video primitives 122 and POS primitives 104 may be stored in a primitive database 124 for off-line analysis. The resulting video events 508 may be stored along with the corresponding POS data 513 in the POS and video event database 512. Examiner notes that databases 124, 512, which can be considered as “a video storage system”, paragraphs 55, 56 and 87); identifying at least one of the plurality of transactions in the video of the plurality of transactions for which the employee is required to take an action to comply with a policy; identifying the activity actions includes at least one video segment of the plurality of video segments corresponding to the at least one of the plurality of transactions in the video of the plurality of transactions; retrieving the at least one video segment from the video storage system; and analyzing the identified at least one video segment captured by the camera (An exemplary exceptional transaction may be a "a cash refund or void transaction with no customer present", which may be defined by combining a "cash 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Deutsch to include, a plurality of point of sale upon receiving from a point-of-sale (POS) terminal a signal indicating that a transaction has begun at the POS terminal, receive video corresponding to the at least one POS terminal of the plurality of transactions at each POS terminal, receive transactional data from the at least one POS terminal, the transactional data corresponding to the plurality of transactions at the at least one POS terminal; obtaining a plurality of video segments corresponding to the plurality of transactions and embedding transactional data in corresponding video segments; storing the video segments with embedded transactional data in a video storage system; identifying at least one of the plurality of transactions in the video of the plurality of transactions for which the employee is required to take an action to comply with a policy; identifying the activity actions includes at least one video segment of the plurality of video segments corresponding to the at least one of the plurality of transactions in the video of the plurality of transactions; retrieving the at least one video segment from the video storage system; and analyzing the identified at least one video segment captured by the camera, as taught in Lipton, in order to allow employers to keep a permanent visual record of the activities which might be used as evidence against stealing employees (Landers, paragraph 15).
However, Collins teaches the transactional data is visually present in the video segment when the video is replayed (The video stream is supplied to the connection port 138, if present, the connection port 139, or both, and at the same time the scanner output is supplied to the connection port 139. The scanner/scale output, typically bar code and weight information, is supplied to the computer 104. As the computer 104 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Deutsch to include, the transactional data is visually present in the video segment when the video is replayed, as taught in Collins, in order to prevent theft, and to assist customers and employees in identifying products (Collins, paragraph 3).
With regard to claim 2, Deutsch discloses coaching or training the employee based on the determined compliance (paragraph 59). 
2110171-185US2 With regard to claims 3 and 12, Deutsch discloses transmit an alert to a particular employee based on the determined compliance for the particular employee (paragraph 51). 
claims 4 and 13, Deutsch discloses the alert is transmitted to the particular employee through a user interface when the particular employee does not take the action to comply with the policy (paragraphs 40 and 51).
Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0091458 to Deutsch, U.S. Patent Application Publication No. 2007/0272734 to Lipton et al., and U.S. Patent Application Publication No. 2009/0039165 to Collins, Jr. et al., and further in view of U.S. Patent Application Publication No. 2004/0210759 to Fitch et al.
With regard to claims 5-9 and 14-18, the combination of references substantial discloses the claimed invention, however, the combination of references does not disclose prevent the POS terminal from completing the transaction for which the employee is required to take an action until the analysis determines that the employee has taken the action; the transactional data comprises an indication that the transaction requires a documentation check; the transaction that requires a documentation check is a purchase of tobacco or alcohol; the action to comply with a policy is checking an identification for proof of age; the received transactional data for a particular transaction comprises an indication of when the particular transaction starts/ends and information about a product in the particular transaction.
However, Fitch teaches prevent the POS terminal from completing the transaction for which the employee is required to take an action until the analysis determines that the employee has taken the action; the transactional data comprises an indication that the transaction requires a documentation check; the transaction that transaction terminal 10 can be configured in one specific embodiment so that a trigger signal is caused to change state when a certain type of product is purchased pursuant to a POS transaction. Thus, in accordance with one embodiment of the invention, LEDs 6316 are automatically actuated to emit red light in area 6390 (or about one of axes 6380, 6382) when cash register 340 receives a decoded out message corresponding to a "proof-of -age" product. The red light or another visible light emitted by LEDs 6316 provides a visual feedback indicating to a customer and a store clerk that proof-of -age is required for purchase of the product just subjected to bar code decoding by reader 340. The store clerk may then place customer driver license or other customer identification card in a field of view of module 263-2 to decode a bar code on the identification card indicating the customer's date of birth. After a customer identification card bar code is read, transaction terminal 10 may communicate with cash register 340 so that cash register 340 displays on cash register display 340d the customer's date of birth or an appropriate text message indicating that the customer is or is not of sufficient age to purchase the product, paragraphs 115 and 121).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, prevent the POS terminal from completing the transaction for which the employee is .
Claims 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0091458 to Deutsch, U.S. Patent Application Publication No. 2007/0272734 to Lipton et al., and U.S. Patent Application Publication No. 2009/0039165 to Collins, Jr. et al., and further in view of U.S. Patent Application Publication No. 2009/0115849 to Landers, Jr et al.
With regard to claims 10 and 19, the combination of references substantial discloses the claimed invention, however, the combination of references does not disclose each of the plurality of cameras comprises an audio capturing device to capture audio corresponding to a transaction, and wherein: the software stored in the memory further configures the processor to analyze the audio to determine each employee's compliance to the policy.
However, Landers teaches each of the plurality of cameras comprises an audio capturing device to capture audio corresponding to a transaction, and wherein: the software stored in the memory further configures the processor to analyze the audio to determine each employee's compliance to the policy (paragraphs 6, 17, 43, and 44).



Response to Arguments
Applicants' arguments filed on 01/06/2021 have been fully considered but they are not fully persuasive especially in light of the previously reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose upon receiving from a point-of-sale (POS) terminal a signal indicating that a transaction has begun at the POS terminal, receive video corresponding to the at least one POS terminal of the plurality of transactions at each POS terminal, receive transactional data from the at least one POS terminal, the transactional data corresponding to the plurality of transactions at the at least one POS terminal”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ARIEL J YU/Primary Examiner, Art Unit 3687